1    MICHAEL BAILEY
     United States Attorney
2    District of Arizona
     ERICA L. SEGER
3
     Assistant U.S. Attorney
4    State Bar No. 022681
     405 W. Congress St., Suite 4800
5    Tucson, AZ 85701-5040
6    Tel. (520) 620-7300
     Email: erica.seger@usdoj.gov
7    Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9                                   DISTRICT OF ARIZONA
10
       United States of America,                              CR 18-2417-TUC-RCC
11
                     Plaintiffs,                        UNITED STATES’ SENTENCING
12                                                            MEMORANDUM
                v.
13
       Ahmad Suhad Ahmad,
14
                     Defendant(s).
15
16
17
            The United States of America, by and through counsel undersigned hereby submits
18
     its sentencing memo in the above captioned case. For all the reasons detailed below, the
19
     government submits that a sentence at the low end of the guideline range is appropriate.
20
            On August 18, 2020, the defendant pleaded guilty to one count of Distribution of
21
     Information Relating to Explosives, Devices and Weapons of Mass Destruction in
22
     violation of 18 U.S.C. § 842(p)(2)(A) and one count of Possession with Intent to Distrib ute
23
     Heroin; Aiding and Abetting in violation of 21 U.S.C. § 841(a)(1) and § 841(b)(1)(C).
24
     The plea agreement caps the sentence at the low-end of the calculated guideline range and
25
     contains no other agreement regarding sentence.
26
            The Guidelines are no longer mandatory, but they continue to play a critical role in
27
     trying to achieve the “basic aim” that Congress tried to meet in enacting the Sentencing
28
     Reform Act, namely, “ensuring similar sentences for those who have committed similar

                                                  1
1    crimes in similar ways.” United States v. Booker, 543 U.S. 220, 252 (2005); see also
2    United States v. Crosby, 397 F.3d 103, 113 (2d Cir. 2005) (“[I]t is important to bear in
3    mind that Booker/Fanfan and section 3553(a) do more than render the Guidelines a body
4    of casual advice, to be consulted or overlooked at the whim of a sentencing judge.”). “[A]
5    district court should begin all sentencing proceedings by correctly calculating the
6    applicable Guidelines range,” which “should be the starting point and the initia l
7    benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). The Guidelines range is thus
8    “the lodestar” that “anchor[s]” the district court’s discretion. Molina-Martinez v. United
9    States, 136 S. Ct. 1338, 1345-46 (2016) (quoting Peugh v. United States, 133 S. Ct. 2072,
10   2087 (2013)) (internal quotation marks omitted).
11          The sentencing considerations under 18 U.S.C. § 3553 require this Court to
12   consider the nature and circumstances of the offense and the history and characteristics of
13   the defendant. The Court must also impose a sentence that is sufficient, but not greater
14   than necessary, to comply with the following purposes: to reflect the seriousness of the
15   offense, to promote respect for the law, and to provide just punishment for the offense; to
16   afford adequate deterrence to criminal conduct; to protect the public from further crimes
17   of the defendant; and to provide the defendant with needed educational or vocationa l
18   training, medical care, or other correctional treatment in the most effective manner. 18
19   U.S.C. § 3553.
20          The Government respectfully submits that a sentence at the low end of the guide line
21   range is necessary to reflect the seriousness and gravity of the defendant’s offense conduct,
22   provide just punishment, afford general deterrence, and promote the respect for the law.
23
            A.     Nature and Circumstances of the Offense
24
            As outlined in multiple pleadings filed in this Court and in the pre-sentence report,
25
     the defendant was involved in multiple drug sales and transactions with the CHS in this
26
     case. Further, his involvement and representations about his experience building and
27
     detonating bombs, his willingness to provide these “recipes” and constructions plans to a
28


                                                  2
1    drug cartel reflect the incredibly serious nature of the defendant’s offenses.
2           B.     History and Characteristics of the Defendant
3           It is usually the case that a criminal conviction is not the entire measure of a person,
4    and this case is no different. Family submitted letters attesting to the defendant’s character
5    and good works. However, their view of their relative conflicts with the actions of the
6    defendant reflected in the pre-sentence report and the person the defendant claimed to be
7    in conversations with his brother, the CHS, other acquaintances and the UCE.
8    Additionally, the defendant in this case clearly has drug abuse issues that the letters fail to
9    address and the information contained in the presentence report contradicts the letters of
10   support. For example, the presentence report states that the defendant has no contact with
11   his youngest son or his son’s mother (PSR ¶ 58) while the letters directly contradict this,
12   in an effort for this Court to impose a lesser sentence.
13          C.     The Need to Afford Adequate Deterrence
14          As outlined above, the defendant has engaged in criminal behavior involving drugs,
15   weapons and explosives.      Despite the various resources provided to the defendant to
16   address his individual issues, he disregarded the consequences.       In this particular case,
17   there is nothing about the defendant’s unsympathetic conduct that should exempt him from
18   these considerations.
19          Not only is specific deterrence an important consideration, general deterrence is
20   also important. The defendant engaged in conduct with potentially huge ramifications and
21   risk to the community. The sentence imposed by this Court should send a message to all
22   individuals contemplating providing viable bomb information and recipes to others that
23   this type of conduct carries serious consequences.
24
            D.     The Need to Avoid Unwarranted Disparities
25
            The Sentencing Guidelines were promulgated, in significant measure, to minimize
26
     disparities in federal sentences. Although those Guidelines are no longer mandatory, the
27
     importance of eliminating sentencing disparities remains an important factor that the Court
28
     must consider pursuant to 18 U.S.C. § 3553(a)(6).

                                                   3
1
2    III.    CONCLUSION
3            Violent behavior imposes many types of costs on society. Throughout this case and
4    investigation, the defendant discussed a myriad of contacts and connections to drug
5    suppliers and explosives experts, which led to his ability to sell large quantities of drugs
6    and build an explosive device. He reported building and exploding devices while living in
7    Iraq and clearly has the skills to create a dangerous explosive. Although the defendant may
8    have been working with government agency under a ruse, he did not know of the deception
9    and easily could have been working for an individual hoping to truly hurt people.
10           Wherefore, the United States respectfully requests that the Court impose a sentence
11   at the low end of the guideline range.
12           RESPECTFULLY SUBMITTED on this 8th day of December, 2020.
13
14                                                   MICHAEL BAILEY
15                                                   United States Attorney
                                                     District of Arizona
16
17                                                   s/ Erica L. Seger

18                                                   Erica L. Seger
19                                                   Assistant United States Attorney

20
     Copy of the foregoing served electronically or by
21   other means this 8th day of December, 2020, to:

22   All ECF participants
23
24
25
26
27
28


                                                         4
